Citation Nr: 1308193	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-39 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating greater than 30 percent prior to May 26, 2009 and from July 1, 2009 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine and Pittsburgh, Pennsylvania, respectively.

The Veteran had a hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of that proceeding has been associated with the claims file.

In the April 2008 rating decision, the RO granted a temporary total evaluation under 38 C.F.R. § 4.29 (2012) for hospitalization for the Veteran's service-connected PTSD, effective from September 17, 2007 through October 16, 2007, and continued the 30 percent rating thereafter.  In a February 2010 rating decision, the RO again granted a temporary total evaluation under 38 C.F.R. § 4.29 for hospitalization for the Veteran's PTSD, effective from May 26, 2009 through June 30, 2009.  As the Veteran's total disability rating for his PTSD hospitalization from May 26, 2009 through June 30, 2009 represents a complete grant of benefits for that period, the claim has been restyled as listed above.

The record reflects that after the statements of the case (SOC) the Veteran submitted additional relevant evidence to the Board and VA treatment records were added to Virtual VA.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2012).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

It is noted that the Veteran submitted documentation seeking a rating in excess of 10 percent for his service-connected gastroesophageal reflux disease.  See statement dated in August 2012.  As this matter has not been adjudicated, it is referred to the RO for the appropriate consideration.  It is noted that while the document did not express disagreement with a rating decision or a desire to contest the result, pursuant to 38 C.F.R. § 20.201, and thus did not submit a notice of disagreement, time remains in which to disagree with the rating decision issued on June 5, 2012.  In the original claim of September 1998, the Veteran also raised the issue of service connection for liver dysfunction. This matter also has not been adjudicated and is referred to the RO for the appropriate consideration.  


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral sensorineural hearing loss disability is related to his military service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current tinnitus is related to his military service.

3.  The Veteran's PTSD is manifested by symptoms such as nightmares, insomnia, difficulty sleeping, intrusive thoughts, feelings and outbursts of anger, depression, concentration problems, anxiety, irritability, memory problems, exaggerated startle response, flashbacks, and some impairment of relationships with others, as well as intermittent reports of suicidal ideation and difficulty adapting to stressful situations, all resulting in deficiencies in most areas, but less than total social and occupational impairment.



CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, his bilateral sensorineural hearing loss disability was incurred as a result of his military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

2.  Resolving doubt in favor of the Veteran, his tinnitus was incurred as a result of his military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's PTSD claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In light of the favorable decision herein as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, the Board finds that any deficiencies in notice as to these issues were not prejudicial to the Veteran.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in January 2008 and October 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised of the information and evidence necessary to substantiate his claims and the allocation of responsibilities between himself and VA.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Indeed, the Veteran's increased rating of 70 percent for PTSD, in significant part, is based on the information elicited during the August 2012 Board hearing regarding the Veteran's current and ongoing PTSD symptoms.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has indicated that all treatment for his PTSD is through the VA and, as such, no private treatment records have been sought.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

In this case, the RO provided the Veteran an appropriate VA examination in January 2008.  The examination report is thorough and supported by outpatient treatment records.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination also discussed the impact of the disability on the Veteran's daily living.  Subsequent to the January 2008 VA examination report, the Board recognizes that the Veteran was hospitalized for PTSD and has undergone extensive ongoing treatment for his psychiatric symptoms.  The treatment records from these sessions, along with supplemental letters provided by VA treating personnel and lay statements by the Veteran as to his symptomatology, provide adequate information on which to determine the nature of the Veteran's disability after the January 2008 VA examination.  Importantly, the Veteran's VA psychiatrist provided a statement in August 2012 that provides adequate information for rating purposes without the necessity of a contemporaneous examination.  See 38 C.F.R. § 3.326(b) (2012).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (such as sensorineural hearing loss), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, there is no presumed service connection because sensorineural hearing loss was not medically diagnosed within one year of discharge; indeed, it was not diagnosed until decades after service.    

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran alleges that he has a bilateral sensorineural hearing loss disability and tinnitus as the result of his active duty service.  Specifically, the Veteran asserts that his hearing loss and tinnitus are related to exposure to noise from multiple missions as a door gunner on a Huey UH-1H and the use of M60 and .50 caliber machine guns.      

Initially, the Board notes the Veteran's overseas service as a door gunner in Vietnam and receipt of the Air Medal.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. However, 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Given the Veteran's combat service and MOS as a door gunner on a Huey UH-1H that also required the use of M60 and .50 caliber machine guns, significant noise exposure is likely and may be presumed.

The Veteran's service treatment records indicate bilateral hearing acuity within normal limits both at entrance into service and at separation.  That said, the Board recognizes that the Veteran's hearing acuity underwent a threshold shift (more than 10 decibels) at 500 and 4000 Hertz (Hz) in the right ear and at 500, 1000, and 2000 Hz in the left ear between the entrance and separation examinations.  The service treatment records do not otherwise include complaints, treatment, or diagnoses of hearing problems or a hearing loss or tinnitus disability in service.

After service, in October 2008 the Veteran reported bilateral hearing loss and tinnitus, for which no treatment had been attempted.  The Veteran's reported history and examination of the ears was consistent with moderate sensorineural hearing loss in each ear.  A November 2008 treatment record indicated complaints of bilateral hearing loss with difficulty hearing with background noise and constant tinnitus.  The examiner noted that "some" issues had been noted as present since Vietnam.  In January 2009, the Veteran reported that his tinnitus was "louder than a propeller jet" and that it was becoming difficult to hear.

In a May 2009 letter, a VA physician opined that the Veteran's hearing loss and tinnitus disabilities were at least as likely as not secondary to loud noise exposure during military service.  

In February 2010, the Veteran reported a multi-year history of tinnitus and that his hearing loss and tinnitus were worsening gradually.  He noted significant noise exposure during service in Vietnam and that he had worked as a carpet layer after service.  The treatment provider's assessment was that hearing loss "appears to be suggestive of noise exposure [with] [history] of Vietnam, certainly a contributing factor, although can't be certain if this is the only factor.  [Patient] does carpentry but wears hearing protection."

The Veteran was afforded a VA audiometric examination in December 2011.  Puretone testing was valid; however, the examiner deemed the speech discrimination scores invalid, as the results were judged to be exaggerated and inconsistent with the Veteran's hearing loss and observed ability to communicate one-on-one.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  As to etiology, the examiner concluded it was not at least as likely as not that the Veteran's hearing loss disability was caused by or the result of an event in military service.  The rationale for the opinion was that pure tone testing at discharge showed normal hearing bilaterally, it was approximately 37 years after service that the Veteran first reported hearing problems, the Veteran reported that he did not notice hearing problems until 15 years previously (or 25 years after service), and there was an extensive history of post-service occupational noise exposure from laying carpet for 17 years.  As to the tinnitus, the examiner concluded it was not at least as likely as not that the Veteran's tinnitus disability was caused by or the result of an event in military service.  The rationale was that complaints of tinnitus were not documented in service, were not reported for 37 years after service, and that a treatment record in February 2009 indicated the onset of tinnitus only 3 months previously.

During the Veteran's August 2012 Board hearing the Veteran reported that his tinnitus started "right away" during his service in Vietnam and that the tinnitus had gotten worse over time.  As to the hearing loss, the Veteran reported that he had problems hearing while riding in the helicopters, but did not explicitly report ongoing decreased hearing acuity thereafter.

Thus, the Veteran has current bilateral hearing loss and tinnitus disabilities.  The crucial inquiry, therefore, is whether these disabilities are related to the Veteran's military service.  Affording the Veteran the benefit of the doubt, the Board concludes that they are.

As to whether the current bilateral hearing loss and tinnitus disabilities are related to noise exposure in service, the Board notes that there are conflicting medical opinions of record.  First, the December 2011 VA examining audiologist opined that it was less likely as not that the Veteran's hearing loss and tinnitus are a result of noise exposure during military service.  The rationale for the opinion, as to the bilateral hearing loss, was that pure tone testing at discharge showed normal hearing bilaterally, it was approximately 37 years after service that the Veteran first reported hearing problems, the Veteran reported that he did not notice hearing problems until 15 years previously, and there was an extensive history of post-service occupational noise exposure from laying carpet for 17 years.  The Board finds the expressed rationale somewhat problematic as it failed to address the bilateral threshold shifts observed at multiple frequencies between entrance and separation from service and the Veteran's use of hearing protection during work in carpet laying.  As to the tinnitus, the examiner observed that complaints of tinnitus were not documented in service, were not reported for 37 years after service, and that a treatment record in February 2009 indicated the onset of tinnitus only 3 months previously.  The Board finds this rationale problematic as the Veteran has reported ongoing hearing problems from service, including tinnitus.

By contrast, two VA physicians, in May 2009 and February 2010 have attributed some measure of the Veteran's current hearing loss disability to his in-service noise exposure while serving in Vietnam.  The May 2009 physician's letter also linked such in-service noise exposure to the Veteran's current tinnitus.  These physicians considered the Veteran's post-service noise exposure and some or all of the factors noted by the December 2011 VA examiner as a basis for finding no link between current hearing loss and tinnitus disabilities and military service, but the VA physicians reached a different conclusion based on the Veteran's in-service noise exposure and the other factors discussed above.    

The Board finds that the December 2011 VA examination report and the May 2009 and February 2010 VA physicians' letters are probative and competent evidence.  All the foregoing considered the Veteran's representations as to his history of hearing problems and conducted physical and other testing on the Veteran.  While it is unclear whether the May 2009 and February 2010 physicians reviewed the Veteran's service treatment records, given that the December 2011 VA examiner who did consider these records failed to discuss the multiple bilateral threshold shifts from service entry to separation, the Board does not find that one opinion substantially outweighs any of the others.  Moreover, while the May 2009 and February 2010 documents do not expressly include a rationale for the opinions presented, the February 2010 treatment record particularly discussed many of the factors outlined by the December 2011 VA examiner and found the Veteran's current hearing problems consistent with his significant in-service noise, especially given the absence of significant post-service noise exposure.

As to the Veteran's reports of ongoing tinnitus beginning in service, the Board notes that the Veteran is competent to discuss observed physical symptoms, such as ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002) ("ringing in the ears is capable of lay observation").  As such, the Board finds the Veteran's reported multiple year history of tinnitus beginning in service significantly probative.  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a ringing in the ears, a finding that can only be determined by the Veteran's reporting of the condition, unlike hearing loss that is ascertained by clinical testing.  Therefore, in accordance with 38 C.F.R. § 3.159(a)(2), the Board concludes that the lay testimony of the Veteran concerning continuous symptoms since service is both credible and probative, despite the lack of contemporaneous documentation in service.  Importantly, a medical practitioner determined that the tinnitus was at least as likely as not secondary to loud noise exposure during military service.  Moreover, while the December 2011 VA examiner focused on a February 2009 treatment record in which the Veteran reported a three month onset of tinnitus, this report is inconsistent with prior and subsequent reports by the Veteran.

As to the Veteran's hearing loss, the Board recognizes that the Veteran has not explicitly reported ongoing difficulty with bilateral hearing acuity from service.  Indeed, during the December 2011 Board hearing the Veteran indicated that he first noted decreased hearing acuity 15 years previously (or about 25 years after separation from service).  However, evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In light of the Veteran's lay testimony regarding ongoing tinnitus from service as well as the favorable medical opinion, the credible evidence of in-service noise exposure, as well as the conflicting medical opinions discussed above, the Board concludes that the evidence is at least in relative equipoise as to whether his current bilateral hearing loss and tinnitus had their onset in service or are otherwise directly related to noise exposure therein.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted for bilateral hearing loss and tinnitus.

Increased Rating

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2012).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As discussed above, currently the Veteran's disability rating is 30 percent for his service-connected PTSD, save for his temporary total disability rating from May 26, 2009 through June 30, 2009.  The Veteran claims the 30 percent ratings prior to and after this period do not accurately depict the severity of his condition.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2012). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Immediately prior to filing the claim for an increased rating, for approximately one month from September 2007 to October 2007 the Veteran was hospitalized for psychiatric problems.  The Veteran received a temporary total disability rating for that period.

In November 2007, the Veteran reported increasing depression and that he could no longer force himself to get into a positive mood.  He also reported anxiety, nightmares, hypervigilance, panic attacks, and intrusive memories.  Noted strengths were a productive work history, a supportive relationship with his girlfriend, and enjoying his girlfriend's nephews living with them.  The Veteran was noted to be socially skilled and able to present a positive and polished manner and he had at least high average intelligence with a college degree.  

In another November 2007 treatment record, the Veteran reported a past history of a suicide attempt in 1973 and suicidal ideation within the last month.  In December 2007, the Veteran discussed some problems with his brother, who he was working for as a real estate agent.  The Veteran had been looking for another job, but concluded that he could continue with his brother's real estate firm as he was adapting better.  

The Veteran was afforded a VA examination in January 2008.  The Veteran reported significant symptoms that included intrusive thoughts, anger, anxiety, sadness, nightmares, trouble sleeping, avoidance behavior, exaggerated startle response, hypervigilance, social isolation, and depression.  He was alienated from his sons and marriage, experienced stress from his job as a real estate agent, and neck pain.  On examination, he was alert, fully oriented, with normal speech patterns and content, was moderately depressed, had an intact memory, had well above average intelligence, and had no impairment of insight or judgment.  Overall, the examiner rated the Veteran's symptomatology as moderate to occasionally moderately severe.  The examiner diagnosed PTSD, Attention Deficit and Hyperactivity Disorder, and Dysthymic Disorder.  The Veteran's symptoms had objectively worsened since the previous 1999 VA examination.  The symptoms affected his social functioning and occupational adaptability.  The assigned GAF score was 50 to 55.

A May 2009 treatment record noted increased PTSD symptoms.  The Veteran currently was working as a Veteran Service Organization (VSO) representative and found the excessive number of veterans seeking services to be very stressful.  He also was having problems in his relationship with his girlfriend.  

A May 2009 letter from a VA treating physician documented poor frustration tolerance, anger dyscontrol, amotivation, motor restlessness, agitation, sleep disturbance, inattention, social withdrawal, hypervigilance, and dissociative "flashback" episodes.  The physician concluded that the Veteran's "level of disability should reflect a notably higher level of disability for PTSD than currently accorded."  

The Veteran again was hospitalized for PTSD symptoms from May 26, 2009 until June 19, 2009.  At the time of hospital admission, the Veteran denied a history of assaultive behavior and rated his current suicide risk as low.  In another record from shortly before admission, the Veteran denied past suicide attempts.  He denied a past history of homicidal or assaultive behavior or intent.  Shortly before leaving the hospital, the Veteran reported a 1971 suicide attempt, but denied any recent suicidal thoughts.  At discharge, the Veteran's GAF score was 46.

After the Veteran's June 2009 hospital release, treatment records have shown a consistent GAF score of 60.  An October 2009 record noted that the Veteran was keeping a stable mental state and was in the process of purchasing a home.  That said, his relationship with his girlfriend had "fizzled" to the point that he intended to move into the new home by himself.  He was dealing better with stress at work as a result of scaling back his responsibilities.  On examination, the Veteran's grooming and hygiene were good, as were affect, mood, speech patterns, and thought processes.  He denied suicidal ideation.  In January 2010, the Veteran indicated that he had parted from his fiancée and was living in his older brother's home.  He reported some sleep problems.  Examination was the same as in October 2009.  

In a December 2009 letter, a treating VA physician stated that the Veteran's May 2009 hospitalization was due to an exacerbation of PTSD symptoms.

In April 2010, the Veteran had purchased a home and was happy to have moved on with his life.  Although he had a strained relationship with his ex-fiancée he did keep in contact with her three nephews that the Veteran helped raise.  Examination was similar to previous examination findings.  In July 2010, the Veteran discussed how his work as a VSO representative stirred up a lot of emotions.  He had moved into his new home and had been welcomed by the neighbors.  The Veteran stated that he was interested in finding new romance and planned on joining an internet dating website.  In October 2010, the Veteran indicated that his brother was trying to raise his spirits by getting the Veteran to accompany him places.  In November 2010, the Veteran reported that he was using an online dating site and advice from his brother to find a girlfriend.  During this time period, the Veteran's GAF scores were consistently in the 60 range.

A July 2011 record noted that the Veteran did an excellent job in his position as a VSO representative.  In August 2011, the Veteran's GAF score was 65.  In October 2011, the Veteran reported that he had written to his two sons to explain the reasons behind his leaving when they were 10 and 13 years old.  He was disconcerted that they had not made any effort to have a relationship with him, as he felt he had been a good father to them.

Ongoing treatment records included consistent GAF scores of 60.  In February 2012, the Veteran got back together with his girlfriend, although some problems with trust still remained.  In March 2012, the Veteran reported continued problems with his girlfriend, specifically involving alleged sexual encounters with others during the couples' extended break-up.  At that time, the Veteran's GAF score was 60.  In April 2012, the Veteran discussed leaving his job as a VSO representative due to the emotional difficulty of listening to other veterans' experiences.  He talked about working for his nephew.  In May 2012, the Veteran's treating VA physician concluded that he was not at risk of harming himself or others.  He also reported continuing to contemplate switching to another job due to the emotional toll of listening to others talk about their problems.  In July 2012, the Veteran stated that he was so depressed that it was difficult for him to get out of bed.  He recognized that it might be necessary for him to consider working as something other than a VSO representative because of the emotions stirred up by hearing the stories of other veterans.  Given his background in the carpet industry, his treatment provider recommended working in a store as an hourly associate, rather than in a different environment where his earnings would be determined on the basis of commission.  In summary, the treatment provider noted that the Veteran was doing very well in his position as a VSO representative, the emotional aspects made switching to another job a good idea.  In August 2012, the Veteran denied suicidal or homicidal ideation.  In another August 2012 treatment record, the Veteran reported that he was considering resigning from his position as VA benefits representative, as the traumatic experiences relayed by other veterans stirred up unwelcome memories of his own.  

In support of his claim, the Veteran submitted an August 2012 letter from a treating VA physician.  The physician reiterated that the Veteran's 30 percent PTSD rating should be increased to a notably higher level.  She noted ongoing treatment of the Veteran for seven years.  The Veteran experienced symptoms that included: distressing thoughts, recurring images of combat, sleep disturbance, night sweats, hypervigilance, anger dyscontrol, agitation, social withdrawal, irritability, and depression.  These problems adversely affected all levels of functioning, including an inability to sustain employment due to problems with interpersonal functioning and following orders, as well as problems with personal and social functioning.

At the Veteran's August 2012 Board hearing, he reported almost daily panic attacks, intrusive thoughts, short term memory problems, exaggerated startle response, sleep problems, and recent suicidal ideation.  He missed an average of one day per week from his job as a VSO representative, but his boss was able to accommodate his absences.  He had lost numerous jobs laying carpet because of an inability to work for others.  

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 70 percent disability rating.  See 38 C.F.R. § 4.7 (2012).  

In reaching that conclusion, the Board notes that the Veteran's symptoms include multiple reports of suicidal ideation, including at least one attempt in the distant past; almost daily panic attacks; impaired impulse control, with verbal aggressiveness but no actual violent incidents; difficulty in adapting to stressful situations, most notably in his work as a VSO representative that required him to decrease his level of responsibility; memory problems; an inability to establish and maintain effective working relationships with employers that have prevented continued employment laying carpet; and family problems.  The Board acknowledges that numerous treatment records include GAF scores of 60, which is not necessarily consistent with the serious symptoms noted above or the currently assigned 70 percent rating.  That said, the same treatment provider who assigned the vast majority of the GAF scores of 60 also provided letters in May 2009 and August 2012 specifically noting ongoing difficulties not mentioned in the treatment records and stating that the Veteran's symptomatology was consistent with a significantly higher level of compensation than currently assigned.  While not dispositive, the Board finds the statements of an ongoing treatment provider of significant probative value.  In addition, the VA examiner assigned a GAF score of approximately 50-55, with 50 representing serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).  In summary, the Board finds that the above symptoms, which have persisted throughout the entire appeal period, are on par with those contemplated by the higher 70 percent rating. 

As explained in more detail above, the symptoms throughout the Veteran's treatment and the appellate time period are essentially consistent.  For this reason, staged ratings are not applicable.  See Hart, 21 Vet. App. at 505.  Therefore, as explained above, the medical evidence supports the Board's conclusion that a 70 percent rating is warranted for the entire appeal period.

However, a rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, the evidence does not show that there is total occupational and social impairment.  He does not have symptoms such as gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others (while he does report suicidal ideation on certain occasions he has not been deemed a danger to himself to the point that monitoring has been deemed necessary by his healthcare providers); intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  As noted, while the Veteran has expressed suicidal ideation and there is evidence of at least one possible suicide attempt in the distant past, the vast majority of the treatment records include denial of suicidal ideation or intent.  As such, his symptoms more closely approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.  As to the Veteran's reported short term memory problems, there is no indication or suggestion that these problems rise to the level of severity contemplated for a 100 percent rating, namely forgetting one's own name or those of family or close friends.  

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  By extension to the present case, without the examples, differentiating the 70 and 100 percent ratings would be equally ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's psychiatric symptoms do not cause total occupational and social impairment as contemplated for a 100 percent rating.  The Veteran's symptoms and the severity thereof have been fully contemplated in assigning the 70 percent rating.  

Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

With respect to the Veteran's occupational impairment, the Board acknowledges that his psychiatric symptoms result in a significant level of impairment.  Initially, the Veteran reports and medical evidence supports that he is unable to continue his past employment laying carpet because of an inability to appropriately interact with and take order from superiors.  Moreover, at the Veteran's current position as a VSO representative the Veteran has reported that his psychiatric symptoms have resulted in problems at work and have required special accommodation.  Specifically, the Veteran has been forced to curtail his responsibilities and misses on average about one day per week due to his symptoms.  In addition, the Veteran's primary VA psychiatric treatment provider has encouraged him to seek employment in another position because of the emotional impact that hearing about the other veterans' experiences has been having on the Veteran.  That said, the Veteran remains fully employed as a VSO representative and has indicated that his current supervisor has been understanding and able to accommodate the Veteran's needs.  Even were the Board to construe the VA treatment provider's comments to mean that the Veteran was effectively unemployable as a VSO representative, the treatment provider clearly did not consider the Veteran totally occupationally impaired as the provider recommended other job positions that would be less stressful and emotionally difficult.  As such, while the Veteran has a significant level of occupational impairment, the Board finds that based on the evidence of record he does not have total occupational impairment.  In this regard, the Board notes that the 70 percent rating assigned herein is recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Similarly, the Veteran clearly does not have total social impairment.  While he does have some level of social isolation, he has retained relationships throughout the appellate time period, initially with a fiancée and subsequently with another girlfriend.  In addition, during the August 2012 Board hearing the Veteran reported a strong relationship with his brother and other records note an ongoing relationship with three nephews of his ex-fiancée, who he helped raise.  Moreover, the Veteran is able to effectively deal with others in his work capacity as a VSO representative and in his past work in real estate.  While the Veteran does not maintain a good relationship with his ex-wife, ex-fiancée, or his two sons, this merely is evidence of significant impairment and in light of the other relationships of record does not show total social impairment.  

Thus, the Veteran does not have total social and occupational impairment sufficient to warrant a total schedular rating.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 70 percent rating.  

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 70 percent, but no more, is warranted for the entire period of time that is covered by this claim, with the exception of the time period when the Veteran is assigned a temporary total rating.  See Fenderson, 12 Vet. App. at 119.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including anxiety, depression, nightmares, intrusive memories, avoidance behavior, sleep impairment, irritability, anger outbursts, hypervigilance, increased startle response, memory problems, suicidal ideation, and similar symptomatology.  The current 70 percent rating contemplates these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to an increased rating of 70 percent, but no greater, for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


